DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election of Group I, encompassing claims 1, 3, 5, 8-10, 15, 17-20, 25-26, 28 and 35-38, in the reply filed on May 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

2.	Claims 39-40 and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 13, 2022.

3.	Claims 1, 3, 5, 8-10, 15, 17-20, 25-26, 28 and 35-38 are under examination in the current office action.

Information Disclosure Statement
4.	The information disclosure statements (IDSs) filed on 03/19/2020, 03/19/2021, 04/20/202105/12/2021 and 10/20/2021 have been considered and the references therein are of record.
	The third party submission filed 08/19/2021 has also been reviewed and considered, and the references therein are also now of record.

Claim Objections
5.	Claims 1 and 26 are objected to because of the following informalities:  the claims recite acronyms that are not spelled out in their first usage in the claims (i.e., PD-1; DTPA).  It would be remedial to amend the claim language in claims 1 and 26 such that the acronyms are clearly defined.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  the percentage symbol “%” is missing in element d “about 7 w/v sucrose; and” of the claim.  Appropriate correction is required.


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 3, 9, 15, 17-19, 25, 28, 35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 9,220,776 B2) in view of Kang et al. (BioProcess Intl. 2016 Apr, 14(4), 40-45) and Luisi et al. (US 2006/0210557 A1; listed on 03/19/2021 IDS), and as evidenced by Wang et al. (Oncoimmunology, 2021, 10(1):1896643).
	Sharma et al. disclose stable formulations comprising an antibody directed against human programmed death receptor PD-1 (i.e., an anti-human PD-1 antibody) or antigen binding fragments thereof (see col. 3, lines 24-30). For example, a liquid formulation is taught to include: (a) 25-100 mg/mL antibody, or antigen binding fragment thereof (i.e., about 5 mg/mL to about 200 mg/mL antibody or antigen binding fragment thereof as in claim 1a); (b) about 70 mg/mL sucrose (which is 7% w/v sucrose; about 6% to about 8% w/v sucrose as in claim 1c); (c) about 0.2 mg/mL polysorbate 80 (which is 0.02% of a non-ionic surfactant, as in claim 1d); and (d) about 10 mM histidine buffer (about 5 mM to about 20 mM buffer, as in claim 1b) at pH 5.0 to 6.0 (the formulation has a pH between 5.0 and 6.0, as in present claim 3). See column 4, lines 1-7 of Sharma. Thus, the patent is directly on point to elements a-d of present claim 1, the pH of claim 3, elements a-d of claim 9, elements a, b, d and e of claim 17, and elements b, d and e of claim 18.
	Sharma further teaches that lyophilized formulations enable reconstitution of the anti-PD-1 antibody to high concentrations, such as about 100 mg/mL or more (see col. 18 lines 20-23), which addresses present claim 28 reciting that the antibody formulation is a reconstituted solution from a lyophilized formulation, and claim 18 reciting that the formulation may comprise about 125 to about 200 mg/mL antibody.
	Regarding claims 35 and 38, Sharma teaches that the anti-PD1 antibody, termed h409A11, comprises light chain CDRs (SEQ ID NOs: 15-17) and heavy chain CDRs (SEQ ID NOs: 18-20) (see Table 2 at cols. 16-17) that are identical to the instantly recited SEQ ID NOs: 1-3 and 6-8, respectively. And as evidenced by Wang et al., the h409A11 humanized anti-PD-1 antibody is alternatively called pembrolizumab or MK3475 (see figure legend for Figure 2D at p. 7). Thus, Sharma provides for the elements of present claims 35 and 38.
	And although Sharma teaches that the antibody formulation may also comprise amino acids such as glycine, arginine or serine, Sharma does not teach that the composition may further comprise about 1 mM to about 20 mM of an anti-oxidant, such as about 5 mM to about 10 mM L-methionine, as in claims 1e, 9e, 17c, 18c, or 19. Nor does Sharma teach that the formulation further comprises a metal chelator, as in claim 25.
	Kang et al. teach that upon review of 50 commercial antibody products, including monoclonal antibodies (MAbs), antigen binding fragments, and antibody-drug conjugates, as well as lyophilized and liquid formulations, six categories of excipients were found: buffers, salts, surfactants, polyol/disaccharide/polysaccharides, amino acids, and antioxidants. Histidine and phosphate were the most commonly used buffers, and 72% of the formulations used polysorbate 80 as the surfactant. Sucrose was the most popular excipient and was included in over 80% of the lypophilized formulations, and about 30% of the liquid formulations. The amino acids glycine and arginine were used in about 20% of the MAb formulations. And while used infrequently, the antioxidants included ascorbic acid, methionine, and ethylenediaminetetraacetic acid (EDTA), or a chelating agent to prevent heavy metal-induced oxidation (see pp. 40-41 and Table 1 at p. 41), which is on point to claim 1 reciting an anti-oxidant and claim 25 reciting a metal chelator. 
	Kang further teaches a two stage strategic approach that can be used to identify the optimal pH for formulating a MAb composition as well the optimal stabilizing excipients (see p. 42) to produce a commercial antibody formulation in a rapid and predictable manner (see p. 45).
	Consistent with the teachings of Kang, Luisi et al. teach stabilized liquid formulations for maintaining the stability of polypeptides, including therapeutic antibodies, wherein the formulations include an antioxidant in a sufficient amount as to inhibit by-product formation, such as the formation of high molecular weight polypeptide aggregates, low molecular weight polypeptide degradation fragments, and mixtures thereof  (see abstract). The anti-oxidant may include L-methionine or an analog thereof (see [0130]).  For example, Luisi teaches that that in such formulations, the therapeutically active antibody or antigen binding fragment may be present from about 0.1 mg/mL to about 200 mg/mL (see [0025]), mannitol is present from about 2% w/v to about 6% w/v, and more preferably 4% w/v (see [0026]), an anti-oxidant such as L-methionine is present at about 0.1 mM to about 25 mM, and preferably 10 mM (see [0027] and [0131]), polysorbate 80 may be present from about 0.001% w/v to about 0.01% w/v and the formulation has a pH of about 5 to about 7, and about 6 in particular (see [0027]). Instead of mannitol, sucrose and trehalose are taught as alternative, acceptable tonicity agents (see [0126]). The formulation may include a histidine buffer (see [0123]) present at about 10 mM (see [0124]). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to have included an anti-oxidant such as L-methionine, as taught by Luisi, in the antibody formulation of Sharma and thereby arrive at the presently claimed invention. Given the teachings of Kang, the skilled artisan would have recognized that antioxidants may be included in commercial antibody formulations to prevent oxidation of the therapeutic polypeptides. Further, Luisi expressly suggests the inclusion of an anti-oxidant, such as 10 mM L-methionine, in therapeutic antibody formulations so as to prevent oxidation and thereby preserve the formulation (see [0129] and [0131] of Luisi). Given the extensive teachings of Sharma and Luisi demonstrating various antibody formulations, and the teachings of Kang indicating that a strategic approach can be used to predictably develop antibody formulations, the artisan would have had a reasonable expectation that the addition of L-methionine to the anti-PD-1 antibody formulation of Sharman would be successful in preventing oxidation of the antibody. Therefore, the combined teachings of the above prior art references render obvious the presently recited invention of claims 1, 3, 9, 15, 17-19, 25, 28, 35 and 38.

7.	Claims 1, 3, 9, 15, 17-19, 25-26, 28, 35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 9,220,776 B2) in view of Kang et al. (BioProcess Intl. 2016 Apr, 14(4), 40-45) and Luisi et al. (US 2006/0210557 A1; listed on 03/19/2021 IDS), and as evidenced by Wang et al. (Oncoimmunology, 2021, 10(1):1896643) as applied to claims 1, 3, 9, 15, 17-19, 25, 28, 35 and 38 above, and further in view of Sadineni et al. (WO 2016/168716 A1; listed on 08/19/2021 IDS).
	The reasons why the combined teachings of Sharma, Kang, and Luisi render obvious the invention of claims 1, 3, 9, 15, 17-19, 25, 28, 35 and 38 is discussed above.
However, while the prior art references teach that the formulation may further comprise a metal chelator, they do not teach that the metal chelator is DPTA at a concentration of about 10 M to about 30 M, as in claim 26.
	Sadineni et al. disclose pharmaceutical compositions comprising an anti-PD-1 antibody that is nivolumab or pembrolizumab (see [0007]). Sadineni indicates that such pharmaceutical compositions can include an anti-oxidant (see [0156]). The composition may also include a bulking agent such as NaCl, mannitol, glycine or alanine; a stabilizing agent such as sucrose, trehalose or arginine, or combinations thereof; a surfactant such as polysorbate 80; and a chelating agent, such as diethylenetriaminepentaacetic acid (DTPA) (see [0018]-[0020] and [0178]). The composition may comprise DTPA at a concentration of at least about 10 M, 15 M, 20 M, 25 M or 30 M (see [0024]), which is on point to present claims 25-26.
	Accordingly, it would have been obvious to have included DTPA at a concentration of about 10-30 mM, as taught by Sadineni, in the anti-PD-1 antibody formulation of Sharma, Kang and Luisi and thereby arrive at the presently claimed invention. Given that Sadineni teaches formulation comprising the same anti-PD-1 antibody as taught by Sharma (i.e., pembrolizumab), and given the teachings of Kang indicating that metal chelators can inhibit heavy-metal oxidation of the antibody molecules within the formulation, the artisan would not only have been motivated to have included a metal chelator such as DTPA, but also would have had a reasonable expectation that such formulations could be successfully made and used.  The combined teachings of the prior art references therefore render obvious the presently recited invention of claims 1, 3, 9, 15, 17-19, 25-26, 28, 35 and 38.

8.	Claims 1, 3, 5, 8-10, 15, 17-20, 25, 28, 35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 9,220,776 B2) in view of Kang et al. (BioProcess Intl. 2016 Apr, 14(4), 40-45) and Luisi et al. (US 2006/0210557 A1; listed on 03/19/2021 IDS), and as evidenced by Wang et al. (Oncoimmunology, 2021, 10(1):1896643) as applied to claims 1, 3, 9, 15, 17-19, 25, 28, 35 and 38 above, and further in view of Wang et al. (Mol. Pharmaceutics, 2015, 12, 4478-4487; listed on 03/19/2021 IDS; hereinafter “Wang 2015”) and Barry et al. (US 2009/0060906 A1).
	The reasons why the combined teachings of Sharma, Kang, and Luisi render obvious the invention of claims 1, 3, 9, 15, 17-19, 25, 28, 35 and 38 is discussed above. Additionally, both Sharma and Wang 2015 teach that the antibody formulation may include amino acids such as arginine (col. 13 lines 24-25 of Sharma; p. 40, right-most col. of Wang 2015).
However, the references do not teach that the formulation further comprises from about 1% to about 3% w/v L-arginine, or a pharmaceutically acceptable salt thereof (claims 5 and 10), or about 3% to about 5% w/v L-arginine or L-arginine HCl and a pH of 6.0 to 6.4 (claim 8), or about 1.25-2.5% w/v L-arginine or a salt thereof (claim 20).
	Wang 2015 teaches that antibody formulations comprising high concentrations of  antibody can benefit from the addition of amino acid excipients or the salt forms to reduced viscosity and improve stability (see abstract). In particular, Wang teaches that the excipient arginine hydrochloride (ArgHCl) can lower the viscosity of antibody formulations (see Fig. 2) without causing detectable antibody aggregation, conformational changes, or decreased storage stability (see Conclusion at p. 4485).
	Consistent with the teachings of Wang 2015, Barry et al. teach stable antibody formulations that include about 0.01% to about 5% arginine, with specific embodiments containing, for example, 1.0%, 1.2%, 1.3%, 1.4%, 1.5%,  1.6%, 1.7%, 1.8%, 1.9%, 2%, 2.5%, 3%, 3.5%, 4%, 4.5% or 5% arginine (see [0005] and [0080]). In particular, an exemplary formulation can contain 100 mg/mL antibody, 10 mM histidine, 5% sucrose, 0.01% Tween 80 (polysorbate 80), 2% arginine and has a pH of 6.0 (see [0064]). Such teachings are directly on point to limitations regarding Arg in claims 5, 8, 10 and 20.
	As such, it would have been obvious to one of ordinary skill in the art to have included L-arginine or ArgHCl, as taught by Wang 2015 and Barry et al. as part of an anti-PD-1 antibody formulation so as to arrive at the presently claimed invention. The artisan would have been motivated to have included L-Arg or Arg-HCl so as to reduce viscosity of the composition and thereby reduce the risk of antibody aggregation. Given the well-established knowledge related to the inclusion of arginine in antibody formulations, the artisan would have had a reasonable expectation that including either L-Arg or Arg-HCl in the formulation would predictably improve the resultant antibody formation.   

9.	Claims 1, 3, 9, 15, 17-19, 25, 28 and 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 9,220,776 B2) in view of Kang et al. (BioProcess Intl. 2016 Apr, 14(4), 40-45) and Luisi et al. (US 2006/0210557 A1), and as evidenced by Wang et al. (Oncoimmunology, 2021, 10(1):1896643) as applied to claims 1, 3, 9, 15, 17-19, 25, 28, 35 and 38 above, and further in view of Hoos et al. (US 2016/0106835 A1).
	The reasons why the combined teachings of Sharma, Kang, and Luisi render obvious the invention of claims 1, 3, 9, 15, 17-19, 25, 28, 35 and 38 is discussed above.
However, even though the references teach an anti-PD-1 antibody that comprises the CDRs as in claim 35, which antibody is evidenced to be pembrolizumab, the references do not explicitly teach that the anti-PD-1 antibody comprises a VL region set forth in SEQ ID NO: 4 and a VH region set forth in SEQ ID NO: 9 (as in claim 36), or a light chain as set forth in SEQ ID NO: 5 and a heavy chain as set forth in SEQ ID NO: 10 (as in claim 37).
	Hoos et al. disclose compositions comprising an anti-human PD-1 antibody called MK-3475, which antibody comprises CDRs, VL, VH, light chain and heavy chain sequences identical to the sequences recited in present claims 35-37, as shown in the alignments below for the heavy and light chain, wherein CDRs are underlined, Qy is the instant sequence, and Db is the Hoos sequence:
Alignment for SEQ ID NO: 10 (heavy chain) with Hoos’ SEQ ID NO: 21
Query Match  100.0%;  Score 2393;  DB 1;  Length 447; Best Local Similarity   100.0%;  Matches  447; Conservative  0;  Mismatches  0; Indels  0; Gaps   0;

Qy        1 QVQLVQSGVEVKKPGASVKVSCKASGYTFTNYYMYWVRQAPGQGLEWMGGINPSNGGTNF 60
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        1 QVQLVQSGVEVKKPGASVKVSCKASGYTFTNYYMYWVRQAPGQGLEWMGGINPSNGGTNF 60

Qy       61 NEKFKNRVTLTTDSSTTTAYMELKSLQFDDTAVYYCARRDYRFDMGFDYWGQGTTVTVSS 120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       61 NEKFKNRVTLTTDSSTTTAYMELKSLQFDDTAVYYCARRDYRFDMGFDYWGQGTTVTVSS 120

Qy      121 ASTKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      121 ASTKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 180

Qy      181 GLYSLSSVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPPCPPCPAPEFLGGPSV 240
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      181 GLYSLSSVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPPCPPCPAPEFLGGPSV 240

Qy      241 FLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTY 300
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      241 FLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTY 300

Qy      301 RVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMTK 360
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      301 RVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMTK 360

Qy      361 NQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEG 420
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      361 NQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEG 420

Qy      421 NVFSCSVMHEALHNHYTQKSLSLSLGK 447
            |||||||||||||||||||||||||||
Db      421 NVFSCSVMHEALHNHYTQKSLSLSLGK 447
 
Alignment for SEQ ID NO: 5 (light chain) with Hoos’ SEQ ID NO: 22
Query Match   100.0%;  Score 1129;  DB 1;  Length 218; Best Local Similarity   100.0%;  Matches  218;  Conservative   0; Mismatches   0; Indels  0; Gaps  0;

Qy        1 EIVLTQSPATLSLSPGERATLSCRASKGVSTSGYSYLHWYQQKPGQAPRLLIYLASYLES 60
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        1 EIVLTQSPATLSLSPGERATLSCRASKGVSTSGYSYLHWYQQKPGQAPRLLIYLASYLES 60

Qy       61 GVPARFSGSGSGTDFTLTISSLEPEDFAVYYCQHSRDLPLTFGGGTKVEIKRTVAAPSVF 120
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       61 GVPARFSGSGSGTDFTLTISSLEPEDFAVYYCQHSRDLPLTFGGGTKVEIKRTVAAPSVF 120

Qy      121 IFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLS 180
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db      121 IFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLS 180

Qy      181 STLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 218
            ||||||||||||||||||||||||||||||||||||||
Db      181 STLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 218

Note again that the MK-3475 antibody is pembrolizumab as evidenced by Wang (2021). 
	Therefore, it would have been obvious to have used an anti-PD-1 antibody having the VL, VH, light chain and heavy chain amino acid sequences as taught by Hoos in the antibody formulation of Sharma and thereby arrive at the presently claimed invention. Given that the antibody of the antibody of Sharma comprises same CDRs as the antibody of Hoos, and is in all likelihood the same antibody, the artisan would not only have been motivated to have used the anti-PD-1 antibody of Hoos, but would have had a more than reasonable expectation that the antibody could be successfully combined in an antibody formulation for therapeutic or commercial use. Accordingly the prior art references render obvious the invention of present claims 1, 3, 9, 15, 17-19, 25, 28 and 35-38.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 1, 3, 9, 15, 17-19, 28 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,220,776 in view of Kang et al. (BioProcess Intl. 2016 Apr, 14(4), 40-45) and Luisi et al. (US 2006/0210557 A1; listed on IDS). 
The patented ‘776 claims recite a stable antibody formulation comprising 25-100 mg/mL of antibody; about 70 mg/mL sucrose (which is about 7% w/v); 0.2 mg/mL polysorbate 80 (which is about 0.02% w/v); and about 10 mM histidine buffer at pH 5.0-6.0, wherein the antibody comprises a light chain and a heavy chain that comprise the instantly recited CDR sequences of SEQ ID NOs: 1-3 and 6-8. However, the patented claims do not recite that the formulation also comprises an antioxidant, such as L-methionine.
The teachings of Kang et al. and Luisi et al. are discussed above and provide for the addition of an anti-oxidant, such as 10 mM L-methionine, to be included in stable antibody formulations. The addition of an anti-oxidant is taught be beneficial in reducing oxidation of the antibody and for preventing the formation of aggregation and/or fragmentation of the antibody.
Accordingly, it would have been obvious to have included an antioxidant such as L-methionine in the formulation of the patented claims and thereby arrive at the claimed invention. The prior art references provide both motivation to include methionine as well as a reasonable expectation that such an addition to the formulation would improve the stability and reduce oxidation of the anti-PD-1 antibody contained therein. 

11.	Claims 1, 3, 9, 15, 17-19, 25-26, 28 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,220,776 in view of Kang et al. (BioProcess Intl. 2016 Apr, 14(4), 40-45) and Luisi et al. (US 2006/0210557 A1; listed on IDS) as applied to claims 1, 3, 9, 15, 17-19, 28 and 35 above, and further in view of Sadineni et al. (WO 2016/168716 A1). 
The reasons why the patented claims render obvious the invention of claims 1, 3, 9, 15, 17-19, 28 and 35 is discussed above. However, the patented claims do not recite that the formulation further comprises a metal chelator, such as DTPA.
The teachings of Sadineni et al. are also discussed above and provide for the limitations of claims 25-26.
Accordingly, it would have been obvious to have included the metal chelator DTPA at a concentration of about 10-30 mM, as taught by Sadineni, in the anti-PD-1 antibody formulation of the patented claims and thereby arrive at the presently claimed invention. Given that Sadineni teaches a formulation comprising the same anti-PD-1 antibody as encompassed by the patented claims, and given the teachings of Kang indicating that metal chelators can inhibit heavy-metal oxidation of the antibody molecules within the formulation, the artisan would not only have been motivated to have included a metal chelator such as DTPA, but also would have had a reasonable expectation that such formulations could be successfully made and used.  

12.	Claims 1, 3, 9, 15, 17-19, 28 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,220,776 in view of Kang et al. (BioProcess Intl. 2016 Apr, 14(4), 40-45) and Luisi et al. (US 2006/0210557 A1; listed on IDS) as applied to claims 1, 3, 9, 15, 17-19, 28 and 35 above, and further in view of Wang et al. (Mol. Pharmaceutics, 2015, 12, 4478-4487; listed on 03/19/2021 IDS; hereinafter “Wang 2015”) and Barry et al. (US 2009/0060906 A1). 
The reasons why the patented claims render obvious the invention of claims 1, 3, 9, 15, 17-19, 28 and 35 is discussed above. However, the patented claims do not recite that the composition further comprises L-arginine or a salt thereof as in claims 5, 8, 10 and 20.
The teachings of Wang 2015 and Barry et al. are discussed above and provide for the inclusion of arginine or arginine-HCl in an antibody formulation to improve viscosity.
Therefore, it would have been obvious to have included Arg or ArgHCl in the antibody formulation of the patented ‘776 claims and thereby arrive at the presently claimed invention. The motivation to do so comes from the Wang and Barry references, and their teachings provide a reasonable expectation that the addition of arg or arg-HCl to an antibody composition would be predictably beneficial.

13.	Claims 1, 3, 9, 15, 17-19, 28 and 35-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,220,776 in view of Kang et al. (BioProcess Intl. 2016 Apr, 14(4), 40-45) and Luisi et al. (US 2006/0210557 A1; listed on IDS) as applied to claims 1, 3, 9, 15, 17-19, 28 and 35 above, and further in view of Hoos et al. (US 2016/0106835 A1) as evidenced by Wang et al. (Oncoimmunology, 2021, 10(1):1896643). 
The reasons why the patented claims render obvious the invention of claims 1, 3, 9, 15, 17-19, 28 and 35 is discussed above. However, the patented claims do not recite that the antibody comprises the VH, VL, heavy chain or light chain amino acid sequences as in claims 36-37, or that the antibody is pembrolizumab as in claim 38.
The teachings of Hoos et al. provide for the amino acid sequences of claims 37-38 as discussed above, and Wang (2021) evidences that the MK-3475 antibody of Hoos is pembrolizumab.
Accordingly, the antibody sequences recited in claims 36-37, as well as the pembrolizumab antibody, are obvious in view of the teachings of Hoos, and it would have been obvious to have used this humanized antibody in the formulation of the patented claims, thereby arriving at the presently claimed invention. Such an adjustment requires no more than utilizing the amino acid sequences of Hoos, and therefore a high degree of predictability would be expected.


Conclusion
14.	No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649